Citation Nr: 1713540	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for melanoma.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a June 2013 Travel Board hearing before the undersigned at the Hartford, Connecticut, RO.  The transcript of the hearing is of record.  In January 2014, the case was remanded to the RO for further development.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's melanoma is reasonably shown to be related to sun exposure during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for melanoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Given the favorable disposition of the claim for melanoma, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The Veteran alleges that his current melanoma is related to sun exposure during service.  The evidence also shows that the Veteran served in Vietnam so that he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  The evidence clearly indicates that the Veteran does have melanoma, as evidenced by a March 2000 pathology report diagnosing the condition.  Also, at an April 2014 examination, a VA physician's assistant found that the Veteran's melanoma was at least as likely as not incurred in or caused by service.  The examiner noted that it was well-established in the medical literature that the melanoma is a result of sun exposure.  The examiner also indicated that a literature review indicated that the predisposition for skin conditions such as melanoma were somewhat increased in Veteran's exposed to herbicides (e.g. TCDD) when sun was also involved, though the data remained inconclusive.  

In contrast, in an August 2014 medical opinion, a VA attending physician concluded that the Veteran's melanoma was less likely caused by or a result of his military service than being caused by cumulative
exposure to sunlight over his entire lifetime. The physician noted that exposure to ultraviolet light during childhood and before military service, as well as the ultraviolet light exposure after discharge, could have increased the Veteran's risk for developing melanoma.  The Board notes that while the attending physician's overall nexus opinion was negative, his rationale was still somewhat supportive of service connection in that it essentially acknowledged that the Veteran's in-service sun exposure would also have increased his risk for developing melanoma.  Consequently, weighing this opinion in conjunction with the positive opinion of the VA physician's assistant, the evidence is at least in equipoise as to whether the Veteran's current melanoma is related to his in-service sun exposure and presumed herbicide exposure.  Accordingly, resolving any reasonable doubt in his favor, a nexus between the Veteran's service and current melanoma is established and service connection for this disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.307; Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany v. Brown, 9 Vet. App. 518 (1996).
 

ORDER

Service connection for melanoma is granted.  


REMAND

In VA examinations in October 2011 and April 2014, VA psychologists, A.M. and S.T. both found that the Veteran did not have any current psychiatric diagnosis.  In so doing, the psychologists noted that the Veteran had been prescribed the antidepressant, sertraline (i.e. Zoloft) on an ongoing basis, with the Veteran reporting to A.M. that he had been taking this medication for many years with benefit and with S.T. noting that the Veteran had been taking the medication for several years and continued to receive this prescription from his primary care provider.  Notably, neither psychologist found that the Veteran was taking this medication for an indication other than depression or that he did not need to take the medication.  Additionally, in a June 2013 letter, a private treating physician, Dr. D.M., noted that he had first diagnosed the Veteran with monopolar psychiatric depression on October 1, 2009 and that at that time, the Veteran was started on Zoloft, 50 mg.  Further, the limited VA treatment records that have been associated with the claims file do show that the Veteran diagnosed with depression and PTSD by his VA primary care physician in March 2011 and has continued to take Zoloft as a treatment for these diagnoses.

For purposes of a claim for service connection, the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Because the Veteran has been diagnosed with PTSD and depression during the appeal period and treated with psychiatric medication, an additional opinion is required regarding the likelihood that any current psychiatric disorder is related to service.  Prior to arranging for the examination, the AOJ should obtain all records of VA treatment and evaluation for psychiatric disability (including primary care records showing treatment with sertraline) dated since February 2012.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment and evaluation for psychiatric disability (including primary care records showing treatment with sertraline) dated since February 2012.

2.  Arrange for a VA examination by an appropriate mental health professional to determine the likely etiology of any current psychiatric disability.  If possible, the examination should be performed by a mental health professional other than the October 2011 or April 2014 VA psychologists.   

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the service treatment records, the pertinent post-service VA and private medical records, the October 2011 VA examination report, the April 2014 VA examination report, the Veteran's June 2013 Board hearing testimony and any other information deemed pertinent.  Any indicated tests should be performed and any diagnoses found on examination should be rendered.  

The examiner is also asked to assume that the Veteran did meet the criteria for an Axis I psychiatric diagnosis of depression during some segment of the appeal period as evidenced by the June 2013 letter from Dr. D.M. and the VA treatment records showing ongoing treatment with the anti-depressant sertraline.  (The examiner need not assume that the Veteran has specifically met the criteria for PTSD during the appeal period in the absence of a diagnosis of PTSD that was specifically made according to the governing DSM IV or DSM V criteria).

The examiner is then asked to provide an opinion indicating whether any psychiatric disability shown during the appeal period (to specifically include depression) is at least as likely as not (i.e. a 50 percent chance or greater) related to the Veteran's military service.  In so doing, the examiner can assume that the Veteran did experience some level of trauma in service, including the stressor event described in the April 4, 2014 VA examination report (See page 3 of the report under the subheading, "Stressors.")  The examiner should explain the rationale for the opinion provided.

3.  Review the VA examination report to ensure that it complies with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


